GRAVES, Judge.
It is alleged in the indictment herein that appellant had committed the crime of burglary, and further that in cause No. 41105 in the District Court of Harris County, on September 20, 1935, the appellant had theretofore been convicted of robbery by assault; and that in cause No. 35302, in the same court, on May 27, 1931, appellant was convicted of the offense of burglary. Upon conviction in the instant case, alleged and proven to have been committed on June 22, 1939, for a felony, and proof of the conviction of the other two felonies charged, the court sentenced appellant to the penitentiary for life.
Under Article 63, P. C., this was the proper procedure. The testimony is sufficient on all matters, the identity of appellant being established in each felony.